ORDER

PER CURIAM.
Helen A. Severs (“Defendant”) appeals from the judgment entered on a jury verdict convicting her of conspiracy for participating in a plan to kill her granddaughter’s husband. The jury recommended that Defendant receive five years with suspended imposition of sentence. The court sentenced her to five years at the department of corrections. In her sole point on appeal, she argues that the jury’s verdict was inconsistent on its face, and that the trial court erred by accepting it. She does not challenge the sufficiency of the evidence. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err in accepting the jury’s verdict. A written opinion reciting the facts and restating the law would have no jurisprudential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).